Citation Nr: 0531285	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-08 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a seizure disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a nervous disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

M. E. Larkin


INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972.  He has been declared incompetent for the 
purposes of managing VA benefits.  His brother is his 
custodian and is the appellant, acting on his behalf, in this 
matter. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating action of the RO.  The 
veteran's custodian testified before the undersigned at a 
July 2005 hearing.  A transcript of that hearing is 
associated with the claims folder.  

In May 2005, the custodian requested, on behalf of the 
veteran, equitable relief pursuant to 38 U.S.C.A. § 503 (West 
2002).  A grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs.  It is not 
within the Board's jurisdiction.  See Darrow v. Derwinski, 2 
Vet. App. 303 (1992).  However, the request will be forwarded 
to the Chairman of the Board for consideration pursuant to 38 
C.F.R. § 2.7 (2005) after this decision of the Board has been 
issued.

The issue of entitlement to service connection for a nervous 
condition on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a relationship 
between the veteran's current left foot complaints and his 
period of active service. 

2.  In November 1996, the RO continued to deny the veteran's 
claim of service connection for a seizure disorder.  The 
veteran's then-custodian received written notice of this 
denial by letter later that same month; however, the 
custodian did not file a timely appeal therefrom and that 
decision is final.  

3.  Evidence submitted subsequent to the November 1996 
decision is not new and so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  In June 1997, the RO continued to deny the veteran's 
claim of service connection for a nervous disorder.  The 
veteran's custodian received written notice of this denial by 
letter later that same month; however, the custodian did not 
file a timely appeal therefrom and that decision is final.  

5.  Evidence submitted subsequent to the June 1997 decision 
is new and so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Service connection for residuals of a left foot injury is 
not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The RO's November 1996 rating decision which continued to 
deny service connection for a seizure disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2005).

3.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a seizure disorder 
has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

4.  The RO's June 1997 rating decision which continued to 
deny service connection for a nervous disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2005).

5.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a nervous disorder 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In November 1997, VA notified the custodian by letter of the 
information and evidence necessary to substantiate the claims 
to reopen, but did not expressly note the respective burdens 
in producing evidence.  In an April 2001 letter, VA notified 
the custodian of the evidence necessary to substantiate a 
claim of service connection, of his rights to VA assistance, 
and of his and VA's respective burdens in producing 
information and evidence.  The letter explicitly requested 
the custodian to submit any pertinent evidence in his 
possession.  

The veteran attended a VA examination subsequent to the 
November 1997 and April 2001 letters, and his representatives 
made arguments in support of the claim.  In light of the 
continued development of evidence subsequent to the 
notification letters, and the veteran's and custodian's 
opportunity to take advantage of VA assistance with the 
claims, the veteran has suffered no prejudice because of the 
deficient November 1997 notice and the belated notice sent in 
April 2001.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
and his custodian have been afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.

VA has obtained all evidence of which it had notice and for 
which it had authority.  VA has not had any failure to obtain 
evidence of which VA must notify the veteran.  38 C.F.R. 
§ 3.159(e).  VA examined the veteran in conjunction with the 
service connection claim in November 2003, obtaining a 
medical opinion sufficient for the purpose of this appellate 
decision.  VA has discharged its duty to assist the veteran 
in developing the evidence necessary to substantiate his 
claims.  

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

Service medical records include a report of a November 1970 
physical examination which is silent for any defects 
affecting the lower extremities or musculoskeletal system.  
In August 1971, the veteran reported that he injured his foot 
playing baseball the previous day.  X-ray studies revealed no 
fracture of the left ankle and the diagnosis was sprain.  A 
September 1, 1971, chart entry noted a complaint of continued 
pain in the left foot; the diagnosis was resolving sprain.  A 
chart entry dated later that month noted the veteran's recent 
history of injury to the left ankle and his complaint of 
increased pain the previous night.  On objective examination, 
there was normal range of motion and no swelling.  The 
veteran was released to duty.  An April 1972 examination 
report noted that the medical records had been reviewed and 
included a normal clinical evaluation of the lower 
extremities and musculoskeletal system.  No defects or 
diagnoses were noted.

Post-service medical records include the report of an April 
1981 VA examination which was silent for any complaints 
regarding the left ankle or foot.  There was no pathology 
found on physical examination of the musculoskeletal system.  
A review of the additional post-service medical records does 
not reveal any medical evidence regarding a left foot 
condition. 

The report of a November 2003 VA examination noted the 
history of left ankle injury in 1971 and subsequent in-
service treatment.  The examiner noted the veteran's 
complaint of intermittent pain since service.  The examiner 
further noted that the veteran was accompanied by his brother 
who had some knowledge of the veteran's disease, but mostly 
of his mental status.  On physical examination, there was no 
swelling or tenderness of the left ankle.  The veteran 
displayed limited range of motion, but the examiner noted 
there was no pain.  The diagnostic impression was left ankle 
sprain.  The examiner offered the opinion that the current 
physical findings, other than decreased range of motion, 
would not be related to a sprain in 1971.  There was no bony 
injury and apparently no ligamentous injury of any degree.  
The examiner "cannot relate [the veteran's] current 
complaint to his 1971 ankle sprain."

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the claim.  There is 
no competent medical evidence to support a nexus between the 
veteran's current left ankle complaints and the injury in 
service.  Although the custodian, the veteran's brother, is 
competent to testify as the veteran's complaints, he is not 
competent to provide an opinion as to causation.  Espiritu, 2 
Vet. App. at 494.  In fact, the only competent medical 
opinion is against such a connection.  As such, the claim of 
service connection for residuals of a left foot injury is 
denied.

New and Material evidence

Under applicable law and VA regulations, prior final 
decisions may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 
3.156.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the claim 
in this case, which was filed at the RO in October 1997.
 
The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Nervous disorder

By decision dated May 1981, the RO denied the veteran's claim 
of service connection for anxiety reaction because there was 
no evidence of the disorder in service or within one year of 
separation from service.  In a February 1982 decision, the RO 
denied a claim of service connection for schizophrenia.  The 
RO denied subsequent attempts to reopen the claim; most 
recently in June 1997.  

It is determined that since the June 1997 decision, new and 
material evidence has been submitted to reopen claim.  At the 
recent hearing, the veteran's custodian testified that the 
veteran had been seen by a psychiatrist within one year of 
separation from service.  (See hearing transcript, page 11).  
The custodian identified that psychiatrist and said he was 
still alive and his records may be available.  Additional 
"new" evidence consists of an August 2000 medical opinion 
provided by a private physician who, at the request of the 
custodian, reviewed the veteran's medical records, some 
dating from 1972.  It was that physician's opinion that it is 
"highly probable" that the veteran showed early symptoms of 
his current psychiatric illness prior to discharge from 
service.  That statement, in connection with the custodian's 
testimony of psychiatric treatment shortly after service, is 
not cumulative and redundant and has not been submitted 
before.  Furthermore, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Thus, it is material to the 
veteran's claim.  Accordingly, the claim of service 
connection for a nervous disorder is reopened, and must be 
considered in light of all the evidence, both old and new.  

Although the veteran's claim of service connection for a 
nervous disability has been considered on a ground different 
from that of the RO (the RO addressed the veteran's claim of 
service connection on the merits) the issue of new and 
material evidence must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).  

Seizure disorder 

In a November 1989 decision, the RO denied the veteran's 
original claim of service connection for a seizure disorder.  
Evidence considered at that time consisted of the veteran's 
service medical records and medical records dating from 1988.  
The RO denied the claim of service connection for anxiety 
reaction because there was no evidence of the disorder in 
service, within one year of separation from service or prior 
to the 1988 hospitalization.  The RO denied subsequent 
attempts to reopen the claim; most recently in November 1996.  

Evidence submitted since November 1996 includes hearing 
testimony, VA and private treatment records, records 
considered by the Social Security Administration, VA 
examination reports and a medical opinion from a private 
physician.  The evidence does not contain any documented 
medical evidence which supports the custodian's assertions 
that the veteran is suffering a seizure disorder which is 
related to service.  While the custodian is competent to 
offer an account of the veteran's medical history, the 
custodian is not competent to present evidence as to 
diagnosis, medical etiology of causation.  Routen v. Brown, 
10 Vet. App. 183 (1997).  

Although most of the evidence submitted since November 1996 
is "new" in that it was not previously of record, it is not 
material because it does not bear directly and substantially 
on the specific matter under consideration.  It is not, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In this regard, the evidence does not 
establish the occurrence of a seizure disorder in service or 
within one year of separation from service.  As new and 
material evidence has not been submitted, the claim is not 
reopened. 


ORDER

Service connection for residuals of a left foot injury is 
denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a seizure 
disorder is not reopened. 

As new and material evidence has been submitted regarding the 
claim of service connection for a nervous disorder, the 
veteran's claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a nervous disorder was reopened on the 
basis that new and material evidence had been submitted.  The 
next step is to address the question of whether service 
connection is warranted.  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
the procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  As 
noted previously, the custodian testified at the July 2005 
hearing that the veteran had been treated by a psychiatrist 
shortly after separation from service.  That psychiatrist was 
identified as Dr. Jeremy Straightfellow and the custodian 
indicated that the records from that treatment are likely 
available, although the custodian had difficulty obtaining 
them himself.  VA must make efforts to obtain those records.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  After the 
treatment records referred to above have been obtained, the 
veteran should be provided with a VA examination in which the 
examiner provides diagnoses of all psychiatric disorders and 
indicates whether they were initially incurred in service.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should contact the veteran's 
custodian and ask him to specify where 
and when the veteran was treated within 
one year of service for a psychiatric 
disorder, providing the name of the 
facility and approximate date of 
treatment.  Thereafter, the RO should 
take the necessary steps to obtain any 
identified records and the complete 
treatment records from Dr. Jeremy 
Straightfellow, whom the custodian 
identified at the July 2005 hearing.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
demonstrated psychiatric disability.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  Based on the review of the case, 
the examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any demonstrated 
psychiatric disability is the result of 
disease or injury in service.  Complete 
rationale for all opinions expressed must 
be provided. 

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Readjudicate the veteran's claim of 
entitlement to service connection for a 
nervous disorder.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran and custodian, provide a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the custodian and the 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Jason R. Davitian
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


